Exhibit 10.38

FIRST AMENDMENT TO DEED OF LEASE

THIS FIRST AMENDMENT TO DEED OF LEASE (“Amendment”) is made and entered into as
of the 27th day of December, 2006 by and between EQUINIX RP II LLC, a Delaware
limited liability company (“Landlord”), and EQUINIX OPERATING CO, INC., a
Delaware corporation (“Tenant”), successor-in-interest to EQUINIX INC., a
Delaware corporation (“Equinix”).

WITNESSETH:

 

A. Landlord and Equinix have heretofore entered into that certain Deed of Lease
dated as of December 21, 2005 (the “Lease”) for the Leased Premises located at
Beaumeade Corporate Park, 21691, 21701, 21711, 21715, 21721 and 21731 Filigree
Court, Ashburn, Virginia 2014 (the “Property”).

 

B. Equinix has assigned its interest in the Lease to Tenant and Tenant has
assumed all of Equinix’s obligations under the Lease pursuant to that certain
Assignment and Assumption of Lease and Consent to Assignment and Assumption of
Lease of even date herewith between Tenant and Equinix.

 

C. The parties mutually desire to amend the Lease, subject to the terms and
conditions hereof.

NOW THEREFORE, in consideration of the mutual terms and conditions herein
contained, the parties hereby agree as follows:

 

1. Term. Notwithstanding anything to the contrary set forth in Section 5(a) of
the Lease, the Commencement Date shall be December 21, 2005, and the Expiration
Date shall be January 31, 2026.

 

2. Definitions. (a) The definition of SFT I Mortgage is hereby amended and
restated as follows:

“SFT I Mortgage” shall mean that certain Deed of Trust, Assignment of Leases and
Rents, Security Agreement and Fixture Filing dated December 21, 2005, granted by
Landlord for the benefit of Mortgage Lender to secure Landlord’s obligations
under the Mortgage Lender Financing as evidenced by the Mortgage Loan Documents,
as amended by that certain First Amendment to Deed of Trust, Assignment of
Leases and Rents, Security Agreement and Fixture Filing and Assignment of Leases
and Rents, dated as of December 27, 2006 (as further amended or modified from
time to time).

 

1



--------------------------------------------------------------------------------

  (b) The following defined term is hereby added in the appropriate alphabetical
order:

“Customer Agreements” shall mean Customer Agreements as defined in
Section 19(d).

“Equinix” shall mean Equinix, Inc., a Delaware corporation.

“Equinix OpCo” shall mean Equinix Operating Co., Inc., a Delaware corporation.

“Financial Strength Criteria” as applied to any Person as of any date of
determination means that such Person (a) has a net worth and financial strength
on such date of determination equal to or greater than the lower of (1) the net
worth and financial strength of Equinix on the Initial Closing Date and (2) the
net worth and financial strength of Carveout Guarantor (as such term is used in
the Loan Agreement) on such date of determination, provided that in either case,
the net worth of such Person is not less than $262,000,000, and (b) is
experienced in, or, has a management team with experience in the management and
operation of first-class data centers comparable to data centers operated by
Equinix or Equinix OpCo, and which, clause (a) and (b) are demonstrated to the
reasonable satisfaction of Landlord and Lender and approved in writing by
Lender, which approval shall not be unreasonably withheld, delayed or
conditioned.

“Investment Grade Criteria” as applied to any Person means that such Person has
a credit rating of either “BBB-” or higher from S&P or “Baa3” or higher from
Moody’s, (or an approximately equivalent credit rating from an alternative
nationally recognized credit rating agency, as applicable).

“Moody’s” means Moody’s Investors Service, Inc., or its successor in interest

“Loan Agreement” means that certain Loan and Security Agreement dated
December 21, 2005 between Landlord and Mortgage Lender executed in connection
with the Mortgage Lender Financing, as amended by that certain First Omnibus
Modification Agreement dated December 27, 2006, as amended or modified from time
to time.

“S&P” means Standard & Poor’s Ratings Services or its successor in interest

 

3. Basic Rent. Section 6(a) of the Lease is hereby amended and restated as
follows:

(a) Commencing on the Commencement Date, Tenant shall pay to Landlord, in lawful
money of the United States, without set-off, counterclaim, recoupment,
abatement, suspension, deferment, diminution, deduction, reduction or defense,
except as otherwise specifically set forth herein, for each calendar month of
the Term, monthly rent in the amount of $602,236.84 (“Basic Rent”), in advance,
on the first day of the Term and then on the first day of each calendar month
thereafter (each such day being a “Basic Rent Payment Date”); without abatement,
deduction, claim, offset, prior notice or demand. If the first day of the Term
is not the first day of a calendar month, then the amount of the Basic

 

2



--------------------------------------------------------------------------------

Rent due and payable shall be prorated. Each such rental payment shall be made,
at Landlord’s sole discretion, to Landlord by wire transfer in Federal Funds in
accordance with the wiring instructions set forth on Exhibit “E” attached hereto
and made a part hereof and/or to such one or more other Persons, at such
addresses as Landlord may direct by fifteen (15) days’ prior written notice to
Tenant (in which event Tenant shall give Landlord notice of each such payment
concurrent with the making thereof), on or before the applicable Basic Rent
Payment Date. Notwithstanding anything to the contrary herein, beginning on the
Basic Rent Payment Date occurring on January 1, 2007 and for the remainder of
the Term through the Expiration Date, Basic Rent shall mean the monthly rent in
the amount of $1,011,633.00.

 

4. Alterations and Improvements. Section 12(a) of the Lease is hereby amended
and restated as follows:

(a) Landlord has reviewed and approved the initial alterations contemplated by
Tenant as described on Exhibit “F” (the “Initial Alterations”), comprising at
least $40,000,000.00 in hard costs and soft costs (which soft costs shall not
exceed customary and commercially reasonable amounts) and which shall among
other things, upgrade, improve and enhance the value of the Building C, Building
E and Building F, and acknowledges that such Initial Alterations shall not
require further approval by Landlord but that Tenant shall deliver to Landlord
the as-built drawings in CAD and hard copy and copies of any permits for such
Initial Alterations upon completion thereof, as required below. Tenant shall not
remove any portion of the Initial Alterations at the end of the Term and such
Initial Alterations shall become a part of the Leased Premises and Landlord’s
property. On or before December 31, 2007, subject to reasonable extensions for
force majeure delays, and in accordance with this Section 12, Tenant shall be
required to (i) complete the Initial Alterations and (ii) complete all Work in
connection with the build-out of Building E and commence operations of Building
E. In connection with the Initial Alterations, Tenant shall provide Landlord and
Lender, if not otherwise previously provided, with a copy the plans and
specifications and budget for the Initial Alterations.

 

5. Preapproved Assignments. Section 19 is hereby amended to read in its entirety
as follows:

“(a) Tenant shall have the right, upon fifteen (15) days prior written notice to
Landlord, with no consent of Landlord being required or necessary (“Preapproved
Assignment”), to assign this Lease by operation of law or otherwise to any of
the following Persons (each a “Preapproved Assignee”): (i) an affiliate,
subsidiary, or parent of Equinix, Inc., or a corporation, partnership or other
legal entity wholly owned by Equinix, Inc. (collectively, an “Affiliated
Party”), or (ii) a successor to Tenant by acquisition or merger, or by a
consolidation or reorganization, or by any Transfer (as defined in the Loan
Agreement) or series of Transfers resulting in any Person acquiring, directly or
indirectly, more than a forty-nine percent (49%) ownership interest in Tenant
(if such Person did not, prior to such Transfers, own at least forty-nine
percent (49%) of

 

3



--------------------------------------------------------------------------------

the ownership interests of Tenant, pursuant to which Tenant ceases to exist as a
legal entity (each such party a “Successor Party”); provided, however, that as a
condition precedent to such Preapproved Assignment, such Preapproved Assignee
shall either (x) satisfy the Investment Grade Criteria or the Financial Strength
Criteria on the date of such Preapproved Assignment or (y) provide or cause to
be provided to Landlord a guaranty in form and substance reasonably acceptable
to Landlord and approved by Lender in writing from an entity that satisfies the
Investment Grade Criteria or the Financial Strength Criteria on the date of such
Preapproved Assignment.”

 

6. Effective Date. This Amendment shall become effective as an amendment to the
Lease as of the date of this Amendment (the “Effective Date”) and shall continue
in effect until its termination in accordance with the terms of the Lease.

 

7. Whole Amendment. This Amendment in conjunction with the Lease sets forth the
entire agreement between the parties with respect to the matters set forth
herein and therein. There have been no additional oral or written
representations or agreements. In case of any inconsistency between the
provisions of the Lease and this Amendment, the provisions of this Amendment
shall govern and control.

 

8. Counterparts. This Amendment may be executed by facsimile or by original
signature in any number of counterparts, each of which when executed and
delivered, will be deemed an original and all of which taken together, will be
deemed one and the same agreement.

 

9. Miscellaneous. This Amendment (a) shall be binding upon and inure to the
benefit of the parties hereto and their respective representatives, transferees,
successors and assigns and (b) shall be governed by and construed and enforced
in accordance with the laws of the Commonwealth of Virginia. Any capitalized
term not otherwise defined herein shall have the meaning set forth in the Lease.

 

10. Ratification. Except as expressly modified by this Amendment, all of the
terms, conditions and provisions of the Lease are hereby ratified and confirmed
and shall continue in full force and effect during the Term of the Lease.

[signatures appear on following page]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment under seal as of
the date first above written.

 

LANDLORD:

EQUINIX RP II LLC,

a Delaware limited liability company

By:  

/s/ Keith D. Taylor

  (Seal) Name:  

Keith D. Taylor

  Title:  

Manager

 

 

TENANT:

EQUINIX OPERATING CO., INC.,

a Delaware corporation

By:  

/s/ Keith D. Taylor

  (Seal) Name:  

Keith D. Taylor

  Title:  

CFO

 